Citation Nr: 0015173	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-03 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating for the service-connected 
arthritis of the lumbosacral spine, currently evaluated as 40 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1960 to April 
1961.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the RO that 
assigned an increased rating of 40 percent for the service-
connected arthritis of the lumbosacral spine, effective on 
July 17 1997.  



REMAND

In this case, the veteran contends that his service-connected 
arthritis of the lumbosacral spine is more than 40 percent 
disabling.  The Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), in that he has presented a 
claim which is plausible.  

X-ray studies in 1997 showed that the veteran suffered from 
degenerative narrowing at L5-S1 and at the posterior 
articulations of the lower lumbar spine.  There was no 
evidence of compression fracture or spondylolisthesis.  The 
veteran's representative has argued in connection with his 
current appeal that he be assigned a higher rating in 
accordance with the provisions of Diagnostic Code 5293.  

The veteran was afforded a VA examination in March 1998 
during which he demonstrated flexion of the lumbar spine 
possible to approximately 50 degrees before developing some 
right lumbar aching.  Impression was that of clear 
degenerative arthritic changes at the lower lumbar spine with 
chronic sleep disturbance and mild limitation of motion of 
the back with chronic pain.  

Based on the aforementioned medical evidence, the RO, in an 
April 1998 rating decision, increased the rating for the 
service-connected arthritis of the lumbar spine to 40 
percent, effective on July 17, 1997.  The veteran appealed 
that determination.  

In June 1998, the veteran underwent a magnetic resonance 
imaging (MRI) which confirmed that the veteran suffered from 
severe narrowing of the intervertebral disc height at L5-S1.  
The MRI report also showed annulus bulge at L3-4 that showed 
focal protrusion in a right foraminal distribution and was 
associated with right foraminal narrowing.  At L4-5, there 
was diffuse annulus bulge that showed a slightly more focal 
left foraminal configuration.  At L5-S1, there was diffuse 
annulus bulge that showed mild focal posterior central 
protrusion.  Impression was that of multi-level degenerative 
disc disease with annulus bulging and protrusions.  

In January 1999, the veteran submitted a statement and 
medical evidence to the RO indicating that he received 
trigger point injections monthly to ease his back pain.  

In December 1999, the veteran submitted a statement directly 
to the Board requesting that a decision in his case be 
delayed pending the receipt of medical records documenting 
his back surgery scheduled for January 2000.  The Board finds 
that the RO must obtain any such medical records, as they are 
necessary in order to fairly decide the merits of the claim.  
In addition, the RO should schedule the veteran for another 
examination to determine the current severity of the service-
connected lumbar spine disability.  

In the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the 
Court has expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  In this case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (1995) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim as a rating 
under the Diagnostic Code governing limitation of motion of 
the lumbar spine should be considered.  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion. Johnson v. Brown, 9 Vet.App. 7 (1996).  
In light of DeLuca and in order to determine the veteran's 
current range of motion taking into consideration pain, as 
well as his other manifestations, the veteran should be 
afforded an VA orthopedic evaluation.  

Finally, since the veteran mentioned that he received ongoing 
treatment for his back disability, all current outpatient VA 
and private records should be obtained and associated with 
the claims file.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file all private and VA records 
(including x-ray evidence) referable to 
treatment received by the veteran for the 
arthritis of the lumbar spine which are 
not currently in the claims file.  
Specifically, the RO should request 
medical records of the veteran from the 
West Haven, Connecticut VA Medical Center 
regarding back surgery scheduled for 
January 2000.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of the veteran's 
service-connected arthritis of the lumbar 
spine.  All indicated testing should be 
done in this regard.  The claims file 
should be made available to the examiner 
for review.  The orthopedic should 
determine if the veteran exhibits muscle 
spasms; loss of lateral spine motion, 
unilateral, while in the standing 
position; listing of the whole spine to 
the opposite side; or positive 
Goldthwait's sign.  The examiner should 
also perform range of motion testing.  
The orthopedic examiner should also be 
asked to determine whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly.  It should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner also should state whether 
the veteran is suffering from 
neurological disability due to the 
service-connected lumbar spine disorder 
so as to warrant the assignment of a 
higher rating under the provisions of 
Diagnostic Code 5293.  

3.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claim for increase, including 
consideration of all applicable 
Diagnostic Codes.  The RO should 
specifically consider the directives of 
DeLuca if the RO rates the veteran based 
on his limitation of motion.  The 
application of the provisions of 
Diagnostic Code 5293 should also be 
addressed by the RO.  If any action taken 
is adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
then should be afforded the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




